Citation Nr: 1044955	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1942 to November 1945.  
The Veteran died on April [redacted], 1988 and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, which 
denied the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.

In her substantive appeal, the appellant indicated that she 
wanted a hearing before a Veterans Law Judge (VLJ).  In response, 
the appellant was informed by letter that the hearing was 
scheduled for May 20, 2009.  The appellant failed to report for 
the scheduled hearing.  She also did not request a postponement 
and has provided no explanation for her failure to attend the 
hearing.  Accordingly, the request for a hearing is deemed to 
have been withdrawn.  38 C.F.R. § 20.704(d) (2010).  

This case was initially before the Board in July 2009 when it was 
remanded for additional development.  The claim is now ready to 
be adjudicated. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 1988; the death certificate 
lists the immediate cause of his death as cardiopulmonary arrest 
due to hypotension due to end stage lung cancer metastatic.  No 
additional contributing conditions to his death were listed.

2.  At the time of the Veteran's death, service connection was in 
effect for dermatitis, evaluated as 10 percent disabling and 
status post thyroidectomy, evaluated as non-compensable.

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not accelerate 
death, and did not render the Veteran materially less capable of 
resisting the effects of the primary cause of death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the Veteran's death and any disability that 
was manifested in or was related to his period of service. 


CONCLUSION OF LAW

A disability or disease incurred in or aggravated by service did 
not cause or contribute substantially or materially to the cause 
of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his or her claim for benefits 
and that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in November 2003, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the cause of the 
Veteran's death to active service and noted other types of 
evidence the appellant could submit in support of her claim.  The 
appellant also was informed of when and where to send the 
evidence.  After consideration of the contents of this letter, 
the Board finds that VA has satisfied substantially the 
requirement that the appellant be advised to submit any 
additional information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
addressed VA's 38 U.S.C. § 5103(a) notice obligation in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a Veteran was service-connected for any condition during 
his or her lifetime, the § 5103(a) notice in such a claim must 
include, inter alia, a statement of the conditions (if any) for 
which the Veteran was service-connected at the time of his 
death.  Hupp, 21 Vet. App. at 352-53.  In this case, the 
appellant received notice which complied with Hupp in December 
2009.  The letter also advised the appellant of the laws 
regarding degrees of disability and effective dates for the grant 
of service connection.  The claim was readjudicated in an August 
2010 supplemental statement of the case.  The Board finds that 
belated notice with regard to Kent and Dingess notice is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support granting service connection for the 
cause of the Veteran's death.  Thus, any defect in developing the 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appellant has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   
The case was also remanded to afford the appellant all possible 
opportunities to grant her claim.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording her the opportunity to give testimony before the RO and 
the Board, although she declined to do so.  It appears that all 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; and 
a remand was afforded to allow for a new VA opinion to be 
obtained and to obtain outstanding treatment records.  The 
appellant did not submit any additional treatment records.  In 
summary, VA has done everything reasonably possible to notify and 
to assist the appellant and no further action is necessary to 
meet the requirements of the VCAA.

II.  Pertinent Law and Regulations

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service-connected disability to be the principal 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death.  For a service-
connected disability to constitute a contributory cause of death, 
it is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

In determining whether the disability that resulted in the death 
of the Veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  38 
U.S.C.A. § 1310(a).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA is required to consider all lay and medical evidence of 
record; when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA must give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).



III.  Analysis

The Board finds that the preponderance of the evidence is against 
a grant of service connection for the cause of the Veteran's 
death.  In reaching its decision, the Board has considered all of 
the pertinent evidence of record, including the Veteran's service 
treatment records, the Veteran's death certificate and the 
appellant's statements. 

At the time of the Veteran's death, service connection was in 
effect for dermatitis and status post thyroidectomy.  The 
Veteran's death certificate listed cardiopulmonary arrest due to 
hypotension due to end stage lung cancer metastatic as the cause 
of his death.  There is no competent or credible evidence of 
record etiologically relating the Veteran's death to service or 
any event of service, or suggesting that the Veteran's service-
connected disabilities aided or lent assistance to the cause of 
his death.

A review of the Veteran's service treatment records shows 
diagnoses of thyroidectomy and goiters but shows no complaints or 
findings regarding the Veteran's heart or lungs.  A February 1943 
examination shows the Veteran's lungs were normal and his heart 
was not enlarged.  His separation examination dated in November 
1945 showed normal lungs and cardiovascular system.  

A medical opinion regarding the Veteran's cause of death was 
obtained in March 2004.  The examiner reviewed the claims file 
and concluded that the available medical information does not 
associate the cause of the Veteran's death with his service-
connected disabilities.  

The Board obtained a second VA medical opinion in March 2010 and 
the examiner had an opportunity to review the Veteran's case 
file.   The examiner noted that hypothyroidism was diagnosed 
while the Veteran was in service.  However, no cardiac problems 
related to a thyroid condition were ever diagnosed.  He stated 
that to develop cardiac disease from untreated hypothyroidism 
would generally require the hypothyroidism to be prolonged and 
severe, which is not supported by the evidence of record.  The 
examiner added that the Veteran began having chest pain in 1969; 
26 years following treatment of his thyroid condition and had 
other cardiovascular risk factors to explain the development of 
his heart disease, such as smoking.  The examiner concluded that 
it is less likely than not that the Veteran's thyroid condition 
contributed to his death by causing hypotension or heart disease 
or by contributing to the Veteran's underlying heart condition.  

The Board notes that there is no medical opinion on file which 
links the Veteran's service-connected disabilities with his cause 
of death.  Both medical opinions on file state that it is less 
likely than not that the Veteran's service-connected disabilities 
caused his death.  The only evidence on file showing a positive 
link between thyroidism and cardiac problems is an article 
submitted by the appellant and her testimony.  

The appellant submitted a journal article on hyperthyroid heart 
disease.  The article's thesis was that most patients with 
hyperthyroidism experience cardiovascular manifestations.  With 
respect to the article submitted by the appellant, medical 
articles or treatises can provide important support when combined 
with an opinion of a medical professional if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the medical articles submitted by the appellant were not 
accompanied by the opinion of any medical expert linking the 
Veteran's service-connected thyroidism to his death.  Thus, the 
medical article submitted by the appellant is insufficient to 
establish the required medical nexus opinion for causation.

The appellant also wrote a statement saying that she wished to 
emphasize the importance of the damage done to her husband's 
heart from the hyperthyroid disability he incurred in service.   
She stated that medical evidence shows that an overactive thyroid 
causes the heart to work harder than normal.  The appellant 
stated that because the Veteran suffered from hyperthyroidism for 
such a long period of time before it was detected, he incurred 
cardiac involvement with compromised cardiac performance.  She 
also stated that the Veteran had goiters clamping down on his 
trachea with caused him to choke on a daily basis.  She asserts 
that under these stressful and prolonged conditions, cardiac 
involvement occurred.  

With regard to the appellant's testimony, lay witnesses may, in 
some circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" 
was required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  However, in this case, 
asserting that the Veteran's hyperthyroidism assisted in causing 
his death is an etiological question as to an internal disease 
process unlike testimony as to a separated shoulder, varicose 
veins, or flat feet, which are capable of direct observation.  
See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis); Falzone v. Brown, 8 
Vet. App. at 405 (lay person competent to testify to pain and 
visible flatness of his feet).  Additionally, the appellant is 
not competent to assert that any of the Veteran's service-
connected disabilities caused or lent assistance to his death.  
Rendering such an opinion requires medical expertise and there is 
no indication that the appellant has such expertise.

For the foregoing reasons, the preponderance of the evidence is 
against a finding that the causes of the Veteran's death are 
related to service or to any service-connected disability.  
Therefore, the appellant's claim for service connection for the 
cause of the Veteran's death is denied.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Service connection for the cause of the Veteran's death is 
denied.	



____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


